TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00258-CR



                                      Alex D. Garza, Appellant

                                                   v.

                                     The State of Texas, Appellee



   FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 06-918-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Alex D. Garza seeks to appeal his conviction for two counts of aggravated sexual assault

of a child. The pro se notice of appeal was filed four months after sentence was imposed. See

Tex. R. App. P. 26.2(a). The trial court has certified that this is a plea bargain case and Garza has no

right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). The court has also certified that Garza waived the

right of appeal. See Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); see also

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The appeal is dismissed.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: May 7, 2007

Do Not Publish